Citation Nr: 0121261	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  97-25 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1974.

The current appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In October 2000, the Board 
of Veterans' Appeals (Board) upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
United States Court of Veteran's Claims (Court).

In March 2001, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case to the Board.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In October 2000, the Board noted that two comprehensive 
psychiatric examinations had failed to diagnose the veteran 
with PTSD and that efforts by the RO and the U.S. Armed 
Forced Center for Research of Unit Records (USASCRUR) had 
been totally unsuccessful in the verification of any alleged 
stressors.  The veteran has contended that he engaged in 
combat for 153 days.  However, he has also contended that he 
was part of a military conspiracy and was housed in the 
"Hanoi Hilton" as a Prisoner of War (POW).  

The veteran was never a POW.  Notwithstanding the efforts of 
the USASCRUR and the veteran's obviously noncredible 
statements, the joint motion found that the Board's decision 
had "failed to provide adequate analysis with respect to the 
appellant's claimed combat experiences."  Further 
elaboration by the parties of the joint motion regarding this 
subject was not provided.

Under the provisions of 38 C.F.R. § 3.304(f) (2000), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

If the evidence establishes that the veteran was a POW under 
the provisions of 38 C.F.R. § 3.1(y) of this part and the 
claimed stressor is related to that POW experience, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The Board in October 2000 noted that 38 C.F.R. § 3.304(f) had 
been amended to conform to the holding in Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  See 64 Fed. Reg. 32807 (1999).  
Notwithstanding, the parties of the joint motion stated that 
the Board in October 2000 appeared to be indicating that the 
veteran's prior diagnoses of PTSD were not "clear" and that 
he does not have a current diagnosis of PTSD since the change 
in 38 C.F.R. § 3.304(f).  In October 2000, the Board stated 
that, "in any event, the previous diagnoses of PTSD were not 
based upon verified stressors and linked to service."  

The Board in October 2000 had also noted that two 
comprehensive psychiatric examinations had failed to diagnose 
the veteran with PTSD and that efforts by the USASCRUR to 
confirm the veteran's stressors had been totally 
unsuccessful.  The Board in October 2000 also stated, in 
pertinent part:

The Board reiterates that there is currently no 
established diagnosis of PTSD linked to service, 
which is a critical element that must be present to 
support service connection.  On the contrary, the 
veteran's stressor descriptions have been vague, 
have been attributed to delusions by VA and non-VA 
competent medical professionals, and have been 
insufficient to permit verification by USASCRUR.  
As the [B]oard reported earlier, the most recent 
examination of [record] shows the VA examiner 
recorded that the veteran did not provide any 
concrete events referable to his service 
experience.  The examiner considered the veteran's 
description as delusional in nature.  Moreover, the 
VA examiner stated that the veteran demonstrated no 
PTSD symptomatology to even warrant a diagnosis.
     
These findings were not disputed by the parties of the joint 
motion.  Notwithstanding, the case was vacated by the Court 
(But cf. Dyment v. West, 13 Vet. App. 141, 144 (1999) ("A 
finding of service connection, is a finding of fact reviewed 
under the 'clearly erroneous' standard.") (citing Swan v. 
Brown, 5 Vet. App. 229, 232 (1993)).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD which is related to service.  The Court in Zarycki 
noted that, under 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304, and the applicable VA Manual 21-1 
provisions, the evidence necessary to establish the existence 
of a recognizable stressor during service to support a claim 
of entitlement to service connection for PTSD will vary 
depending on whether or not the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  

Whether or not the veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  If the determination 
with respect to this step is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding the claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.  

In West v. Brown, 7 Vet. App. 70 (1994) the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel.  If the adjudicators conclude that 
the record establishes the existence of such a stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of post-traumatic stress disorder have 
been met.  

In such a referral, the adjudicators should specify to the 
examiner precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  
In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part VI,  7.46 (effective Oct. 
11. 1995).  The Board notes the revised version of this 
Manual M21-1 provision (Part VI,  11.37 (effective Feb. 13, 
1997)) did not alter the list of awards or decorations.  

These include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.  The 
record in this case shows the veteran was never awarded any 
of these awards or decorations.  Simply stated, both combat 
and non-combat personnel received the decorations awarded to 
the veteran during his active service.

The Board's finding at this point does not foreclose the 
possibility that the veteran can establish that he was 
involved in combat during the Vietnam War.  It is simply a 
determination that the current evidence, including the 
information in the service records regarding all awards 
received during his active service, does not provide 
conclusive evidence of combat participation.  In this case, 
where the record does not reflect "conclusive evidence" 
that the claimant "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b), his assertions, standing alone, can 
not as a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed [in- service] event actually 
occurred" can not be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-96.  
This does not mean that the claimant can not still establish 
that he "engaged in combat with the enemy," and then secure 
the presumptions provided under 38 U.S.C.A. § 1154(b) (West 
1991).  It only means that other "credible supporting 
evidence from any source" must be provided to insure that 
the event alleged as the stressor in service occurred.  
Cohen, 10 Vet. App. at 147.  As a result, the analysis of 
stressor verification is not so much bisected by whether the 
event is "combat" or "noncombat," but whether there is 
"conclusive evidence" of a combat stressor, or "credible 
supporting evidence from any source" of a combat or 
noncombat stressor.

The veteran has been requested to identify those events in 
service that he believes are the stressor or stressors that 
caused PTSD.  Regarding the veteran's alleged stressors, as 
noted above, this issue was addressed by the Board in October 
1999.  The Board must find that, at this time, the record not 
only currently fails to corroborate the veteran's accounts of 
his alleged stressful events, it also raises fundamental 
issues as to the credibility of his evidentiary assertions.  
While the veteran has been diagnosed with PTSD, the question 
of whether he was exposed to a stressor in service is a 
factual determination and as the Court has held:

Just because a physician or other health 
professional accepted appellant's description of 
his Vietnam experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the 
Board was required to grant service connection for 
PTSD. 

Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)). 

Moreover, beyond the question of stressor verification, 
credibility is for consideration when adjudicators consider 
the claimant's reports of such subjective features of PTSD as 
the remote emotional reaction to an event designated as a 
"stressor," and a great many of current symptoms that are 
part of the diagnostic criteria.

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear.  In order for the veteran to 
succeed in this claim, at least one or more of the veteran's 
alleged stressors must be verified.  That verified 
stressor(s), and not an unverified alleged stressor or an 
event that does not constitute a "stressor," must then form 
the basis of a diagnosis of PTSD.  There is a further and 
fundamental issue now raised by this record, and that issue 
is credibility.  The veteran's accounts of his alleged 
stressors not only must be confirmed, his lay evidence must 
otherwise be found credible.  The credibility to be accorded 
to the appellant's lay testimony is within the province of 
the adjudicators and is not a matter of medical expertise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The decision of the Court must be obeyed.  In addition, the 
Board must note that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the joint motion and the change in the law brought 
about by the VCAA, a remand in this case appears required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the veteran should be asked to identify 
the names, addresses, and approximate 
dates of treatment for medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment for PTSD.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The veteran should be asked to review 
his accounts of the alleged traumatic 
events and add any additional information 
possible, including a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  
The veteran should be asked to provide to 
the best of his ability any specific 
details to each of the claimed stressful 
events noted above, such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran should 
indicate to which of the alleged 
stressful events he is referring when he 
writes relative to any specific incident.  
If there are additional stressors, he 
should note those stressors and number 
them accordingly.  

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.

4.  If the veteran has provided any 
additional information, or adds other 
alleged events that are described in 
sufficient detail to permit meaningful 
research to be performed, the RO should 
attempt again to confirm any of the 
stressors supplied by the veteran through 
all appropriate channels.  USASCRUR 
should only be contacted if the veteran 
has provided additional adequate 
information by which a meaningful attempt 
to confirm any of the alleged stressors 
may be confirmed.    

5.  If, and only if, a stressor related 
to the veteran's active service has been 
verified, the veteran should be examined 
by a VA psychiatrist who has not 
previously examined him or on a fee basis 
if necessary to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification of any disorder 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

Prior to the examination, the RO is to 
inform the examiner of the results of its 
determination as to the existence of a 
stressor or stressors.  The examiner 
should conduct the examination with 
consideration of the current criteria for 
PTSD.  The examination report should 
include a detailed account of all 
pathology present.

With respect to PTSD, the RO must specify 
for the examiner the stressor or 
stressors it has determined is/are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor(s) in 
service.

The examination report should include a 
detailed account of all pathology found 
to be present.  

The examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran have a psychiatric 
disability?  

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.

The examiner should also be requested to 
determine whether clarification of the 
veteran's diagnosis(es), if any, would be 
assisted by a period of hospitalization 
for observation and examination.  If 
determined appropriate by the examiner, 
such hospitalization for examination and 
observation should be scheduled and 
conducted.  The report of hospitalization 
should include the complete history of 
treatment and observation, including 
copies of all clinical records, nurse 
notes, and therapy records, prepared 
during the hospitalization.

If the examiner determines that a period 
of hospitalization is not required, the 
examiner should so state.  During the 
admission, any necessary special studies 
or tests, to include psychological 
testing and evaluation should be 
accomplished.

Alternatively, if PTSD is not found on 
examination (including during any 
necessary hospitalization), the examiner 
must delineate all diagnoses reached to 
account for the veteran's symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination is/are related to 
service on the basis of direct service 
incurrence, or if pre-existing service, 
was/were aggravated by the veteran's 
period of service, particularly with 
respect to alleged traumatic experiences.  
The report of examination should include 
the rationale for all opinions expressed.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or Court 
are not complied with. The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  The case should be reviewed by the RO 
in light of the instructions mandated by 
the Court in Zarycki and Cohen as well as 
the discussion above in this remand.   
Notwithstanding any medical diagnosis or 
opinion of record, the RO may also make 
an adjudicative determination as to this 
issue based upon credibility findings 
concerning not only alleged stressor 
events, but also as to the credibility of 
reported subjective symptoms.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period should be allowed for response.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted in this case.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim for 
service connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


